        Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 1 of 11 PageID #:135


 FILED
   l'|AR 2 S    20lg['n *o*"'*r''ilTffS,tiiLINoIS
                        uNrrED srArES DrsrRrcr couRr

cLEilHtKBEffiSlBBu*r
    UNITED STATES OF        AMERICA                 )
                                                    ) No. 19 CR 192
                 v.)
                                                    ) Violations: Title 18, United States
    ROMMELL KELLOGG, alWa "Rod," and                ) Code, Sections 371 and 1952(aX3)
    COREYJOHNSON, a./k/a        "Coco"              )JUDGE C0LEMAN
                                                    ) MAGISIRAIE JUDGE VALDEZ

                                          COT]NT OI\E

            The SPECIAL DECEMBER 20L7 GRAND JURY charges:

            L. At times material to this indictment:

                   (a)   Defendant ROMMELL KELLOGG was a resident of Harvey,

    Illinois.

                   (b)   Defendant COREYJOHNSON was a resident of Harvey, Illinois.

                   (c) Individual A was a Harvey            Police officer and Planning

    Department employee.

                   (d)   Individual B and Individual C were Harvey police officers.

                   (e)   Business l- was a club located in Harvey, Illinois.

                   (f)   Individual 1 oversaw and directed Business 1's activities until

    Individual 1's death in or around 2008.

                   (g)   Individual 2 oversaw and directed Business L's activities after

    Individual 1's death.

                   (h)   Individual   3 was an employee and manager at Business I-.
   Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 2 of 11 PageID #:135




       2.    Beginning no later than in or around 2003, and continuing until in or

around May 2018, at Harvey, in the Northern District of Illinois, Eastern Division,

and elsewhere,

                       ROMMELL KELLOK, aMa "Rod," and
                         COREY JOHNSON, a./k/a "Coco,"

defendants herein, together with others known and unknown to the Grand Jury,

conspired to use and cause to be used a facility in interstate commerce with the intent

to promote, manage, carry on, and facilitate the promotion, management,            and

carrying on of an unlawful activity, namely, theft in violation of 720ILCS 5/16-1, and

intimidation, in violation of 720 ILCS 5lL2-6, and thereafber to perform and attempt

to perform an act of promotion, management, and carrying on, and facilitation of the

promotion, management, and carrying on, of the unlawful activity, in violation of

Title 18, United States Code, Section 1952(a)(3).

                        Manner and Means of the Conspiracv

      3.     It was part of the conspiracy that JOHNSON, KELLOGG, and others
demanded and received, and agreed to demand and receive, cash payments from

Business 1, by threatening Individual 1, Individual 2, Individual 3, and others that

the City of Harvey would interfere with Business l's operations if Business 1 failed

to make the payments.

      4.     It   was further part of the conspiracy that JOHNSON and KELLOGG

used and caused to be used interstate communication facilities, including cellular

telephones and an associated Apple iMessage data network, to plan and coordinate

their receipt of the cash payments.
     Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 3 of 11 PageID #:135




        5.    It was further part of the conspiracy that KELLOGG used JOHNSON
as a conduit or "bagman" to receive cash payments from Business 1, which were

delivered approximately twice a month by Individual 1, Individual 2, and Individual

3.

       6.     It was further part of the conspiracy that, in order to conceal        their

receipt of unlawful payments, KELLOGG and JOHNSON arranged to collect cash

payments from Individual 3 at a forest preserve and other isolated locations.

       7.     It was further part of the conspiracy that, in order to conceal their
receipt of unlawful payments, KELLOGG and JOHNSON used coded and vague

language to refer to the cash payments they received from Business       1.

       8.     It was further part   of the conspiracy that City of Harvey police officers,

including Individual C, ordered Business 1 to close down when Individual 1 refused

to make cash payments to JOHNSON.

       9.     It was further part of the conspiracy that, when cash payments            to

JOHNSON were late, City of Harvey police officers, including Individual A and

Individual B, visited and attempted to visit Individual 3 at Business 1 in order to

pressure Individual 3 into making cash payments on behalf of Business         1.

       10. It was further part of the conspiracy       that KELLOGG and JOHNSON

misrepresented, concealed, and hid, and caused to be misrepresented, concealed, and

hidden, the existence, purpose, and acts done in furtherance of the conspiracy.
   Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 4 of 11 PageID #:135




                                   Overt Acts

       11.   To effect the objects of the conspirae.y, defendants did commit the

following overt acts, among others, in the Northern District of lllinois, Eastern

Division:

             (a)   On or about October 6,20L7, JOHNSON received a $1,500 cash

pa5rment from Individual 3.

             (b)   On or about November g, 20L7, Individuals B and C visited

Individual 3 at Business   1.

             (c)   On or about November 14,2017, JOHNSON demanded a $2,500

payment from Individual 3.

             (d)   On or about November L6, 2017, JOHNSON received a $4,500

cash payment from Individual 3.

             (e)   On or about December 14, 20t7, JOHNSON received a $3,000

cash payment from Individual 3.

             (0    On or about January 19,2018, JOHNSON received a $3,000 cash

payment from Individual 3.

             (d    On or about January 23,20L8, KELLOGG met with Individual 3

at Business 1 and told Individual 3 that Individual 2 had to continue making
payments on behalf of Business 1 to KELLOGG through JOHNSON.

             (h)   On or about March 23,20t8, JOHNSON received a $3,000 cash

payment from Individual 3.
   Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 5 of 11 PageID #:135




             (i)    On or about April 8, 2018, after Individual 3 failed to make a bi-

weekly payment to JOHNSON, Individuals B and C visited Business 1 and asked to

speak with Individual 3.

            0)      On or about April 23, 20t8, JOHNSON received a $3,000 cash

pa5mrent from   Individual   3.

            (k)     On or about May 22, 2018, KELLOGG received a $3,000 cash

pa5rment from   Individual   3.

      AII in violation of Title 18, United States Code, Section 371.
   Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 6 of 11 PageID #:135




                                   COIJIVT TWO

      The SPECIAL DECEMBER 2017 GRAND JURY further charges:

      On or about March 23,20L8, at approximately       1-1-:46   8.h., at Harvey, in the

Northern District of Illinois, Eastern Division, and elsewhere,

                      ROMMELL KELLO@, alHa "Rod," and
                        COREY JOHNSON, a./k/a "Coco,"

defendants herein, used and caused to be used a facility      in interstate   commerce,

specifically, a cellular telephone and an associated iMessage data network, with

intent to promote, manage, carry on, and facilitate the promotion, management, and

carrying on of an unlawful activity, namely, theft in violation of 720ILCS 5/L6-1, and

intimidation, inviolation of 720ILCS 5lL2-6, and thereafter did perform and attempt

to perform an act of promotion, management, and cary.ing on, and facilitation of the

promotion, management, and cary.ing on, of the unlawful activity;

      In violation of Title 18, United States Code, Sections 1952(aX3) and 2.
   Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 7 of 11 PageID #:135




                                  COI]IVT THREE

      The SPECIAL DECEMBER 2017 GRAND JURY further charges:

      On or about April 23,2018, at approximately 10:57       Lh., at Harvey, in the
Northern District of Illinois, Eastern Division, and elsewhere,

                      ROMMELL KELLOGG, aMa "Rod," and
                        COREY JOHNSON, a./k/a "Coco,"

defendants herein, used and caused to be used a facility     in interstate   commerce,

specifically, a cellular telephone and an associated iMessage data network, with

intent to promote, manage, car y on, and facilitate the promotion, management, and

carrying on of an unlawful activity, namely, theft inviolationof 720ILCS 5/16-1, and

intimidation, in violation of 720ILCS 5112-6, and thereafber did perform and attempt

to perform an act of promotion, management, and carrying on, and facilitation of the

promotion, management, and carrying on, of the unlawful activity;

      In violation of Title 18, United States Code, Sections 1952(aX3) and 2.
   Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 8 of 11 PageID #:135




                                        COIII{T FOTIR

      The SPECIAL DECEMBER 2017 GRAND JURY further charges:

      On or about May L7, 2018, at approximately 5:44 p.m., at Harvey, in the

Northern District of Illinois, Eastern Division, and elsewhere,

                      ROMMELL KELLOGG, aMa "Rod," and
                        COREY JOHNSON, a./k/a "Coco,"

defendants herein, used and caused to be used a facility         in interstate   commerce,

namely, a cellular telephone and an associated iMessage data network, with the

intent to promote, manage,   carr-1jt   on, and facilitate the promotion, management, and

carrying on of an unlawful activity, namely, theft in violation of 720ILCS 5/16-1, and

intimidation, inviolation of 720ILCS 5/t2-6, and thereafter did perforrn and attempt

to perform an act of promotion, management, and carrying on, and facilitation of the

promotion, management, and carrying on, of the unlawful activity;

      In violation of Title 18, United States Code, Sections 1952(aX3) and2.
   Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 9 of 11 PageID #:135




                                   COI.]I{T FTVE

      The SPECIAL DECEMBER 2Ol7 GRAND JURY further charges:

      On or about May I-9, 20L8, at approximately l-:02 a.m., at Harvey, in the

Northern District of Illinois, Eastern Division, and elsewhere,

                      ROMMELL KELLOGG, alWa "Rod," and
                        COREY JOHNSON, a./k/a "Coco,"

defendants herein, used and caused to be used a facility     in interstate commerce,
specifically, a cellular telephone and an associated iMessage data network, with the

intent to promote, manage, carry on, and facilitate the promotion, management, and

carrying on of an unlawful activity, namely, theft in violation of 720ILCS 5/L6-1, and

intimidation, in violation of 720ILCS 5112-6, and thereafLer did perform and attempt

to perform an act of promotion, management, and carrying on, and facilitation of the

promotion, management, and carrying on, of the unlawful activity;

      In violation of Title 18, United States Code, Sections 1952(aX3) and2.
   Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 10 of 11 PageID #:135




                             FORFEITURE ALLEGATION

       The SPECIAL DECEMBER 20L7 GRAND JURY alleges:

       1.     The allegations contained in Counts One through Five of the indictment

are realleged and incorporated herin by reference.

      2.      Pursuant to Title 18, United States Code, Sections 981 and 982, Title

21, United States Code, Sections 853 and 881, and Title 28, United States Code,

Section 246L(c), and upon conviction of one or more of the offenses alleged in Counts

One through Five of the indictment, the defendants shall forfeit to the United States

of America all   right, title, and interest in:

              a.      any property constituting, or derived from, any proceeds the

persons obtained, directly or indirectly, as the result of the offense; and

              b.      any of the defendants' property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of such offense.

              c.      The property to be forfeited includes, but is not limited to:

                    i.   A personal money judgment against ROMMELL KELLOGG
                          in the amount of $800,000.

      3.      If any of the forfeitable property,   as a result of any act or omission of the

defendants:

              a.      cannot be located upon the exercise of due diligence,

              b.      has been transferred or sold to, or deposited with, a third party,

              c.      has been placed beyond the jurisdiction of the court,

              d.      has been substantially diminished in value, or




                                              10
   Case: 1:19-cr-00192 Document #: 31 Filed: 03/28/19 Page 11 of 11 PageID #:135




              e.     has been commingled with other property which cannot be

divided without diffi culty,

it is the intent of the United States to seek forfeiture    of any other property of said

defendants up to the value of the above-described forfeitable property, pursuant to

Title 21, United States Code, Section 953(p).

      All in accordance with Title   18, United States Code, Sections 981 and 982,   fitle
21, United States Code, Sections 853 and 881,     fitle   28, United States Code Section

246L(c), and Rule 32.2, Federal Rules of Criminal Procedure.




                                                A TRUE BILL:




                                                FOREPERSON




UNITED STATES ATTORNEY




                                           11
